DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
1)	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/11/2022 has been entered.
Response to Amendment
2)	Applicant’s amendments to the claims filed 04/11/2022 are accepted. Claims 1, 10-11, 14, 20-21, 42, and 51 are amended.
Response to Arguments
3)	Applicant’s arguments, see section titled “Response to Claim Objections”, filed 04/11/2022, with respect to the claims have been fully considered and are persuasive.  The objections of claims 1, 14, and 20-21 have been withdrawn. 
Applicant’s arguments, see section titled “Response to Claim Rejections Under 35 USC 112”, filed 04/11/2022, with respect to the claims have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejections of claims 10-11 have been withdrawn. 
Applicant's arguments filed 04/11/2022 have been fully considered but they are not persuasive. Applicant argues on pages 8-9 of arguments filed 04/11/2022 that Zunitch et al. (U.S. Patent No. 5405330) cannot disclose specifically “the proximal leg coupled to the distal end of the syringe barrel” or “a tube having one or more of at least one coil or a spring-like portion having a distal end adapted to be coupled to or formed with the needle assembly”, and therefore cannot teach claim 14. Examiner respectfully disagrees, as “coupled to the distal end of the syringe barrel” is broad claim language that may be met by Zunitch et al. via intervening structure of the syringe assembly. Additionally, the claim language recites that the flexible connection comprises one of (1) a proximal end coupled to the syringe barrel… or (emphasis added by Examiner) 2) a tube having one or more of at least one coil… Therefore, Zunitch et al. is not required to teach the tube in order to teach claim 14 for the purposes of this 35 U.S.C. 102(a)(1), and the argument is considered not persuasive. 
Applicant further argues on pages 9-10 of the arguments that Haber et al. (WO 9215345) fails to solve the deficiencies of Zunitch et al. with regards to amended claim 14. However, Haber et al. is not used within the rejection to solve any deficiencies with regards to the 35 U.S.C. 102(a)(1) rejection of claim 14 as being anticipated by Zunitch et al., and therefore the argument is considered not persuasive. For the sake of answering the argument to its fullest, Examiner will interpret the argument with its relevance to claim 1, which requires Haber et al. for “the needle is disposed in various positions within the housing” (which is not required by claim 14). Haber et al. is not relied upon to teach a rigid connection separate from the flexible connection, or a tube, but instead the combination of a housing and needle such that the needle is disposed within various positions within the housing during one or more assembly, actuation, or use of the drug delivery device. Haber et al. is not to be altered, as suggested by Applicant, but rather Zunitch et al. is to be modified such that the needle is capable of being disposed in various positions within the housing during one or more of assembly, actuation, or use of the drug delivery device, as taught by Haber, in order to increase patient safety and reduce patient anxiety, as stated within the Final Rejection filed 02/14/2022. Therefore, the argument is considered not persuasive. 
Applicant further argues on page 10 of the arguments that Crosby et al. (U.S. PGPUB 20160324455) fails to remedy the deficiencies of Zunitch et al. and Haber et al. with regards to amended claim 14. However, Crosby et al. is not relied upon to solve any deficiencies of Zunitch et al., let alone Haber et al., in the 35 U.S.C. 102(a)(1) rejection of claim 14. Therefore, the argument is considered not persuasive. For the sake of answering the argument to its fullest, Examiner will interpret the argument with regards to the 35 U.S.C. 103 rejection of claim 14 as being unpatentable over Zunitch et al. in view of Crosby et al. Crosby et al. is not relied upon to teach “a flexible connection separate from the needle assembly”, or “any rigid connection having a proximal leg and a distal leg” but rather than the tube may have one or more of at least one coil or a spring-like portion. Additionally, while Applicant argues that “because the coil portion of Crosby is only a part of the needle, this part cannot possible have a distal end coupled to the needle assembly”, Examiner respectfully disagrees, as Applicant’s own posited invention has the flexible connection (i.e. the coil portion) and the needle be formed of a single piece, when one scrutinizes Applicant Fig. 6A (wherein the flexible connection is 242 and the needle is 240), or reads Applicant’s specification Paragraph [0062]. However, Examiner has re-interpreted portions of the rejections specifically handling Crosby et al. in order to make the rejection clearer on the record, in light of the amendments made to the claims.
Applicant further argues on pages 10 of the arguments that Felts (U.S. PGPUB 20130041241) fails to solve the deficiencies of Zunitch et al. with regards to amended claim 14. However, Felts is not used within the rejection to solve any deficiencies with regards to the 35 U.S.C. 102(a)(1) rejection of claim 14 as being anticipated by Zunitch et al., and therefore the argument is considered not persuasive.
Claim Rejections - 35 USC § 112
4)	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


5)	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6)	Claims 14-15, 17-18, 20-21, 39, and 42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the distal end of the syringe barrel" in line 10.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, Examiner will interpret “the distal end of the syringe barrel” as “a distal end of the syringe barrel”.
Claims 15, 17-18, 20-21, 39, and 42 are rejected under 35 U.S.C. 112(b) by virtue of their dependence on claim 14.
Claim Rejections - 35 USC § 102
7)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8)	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9)	Claims 14-15, 17, and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zunitch et al. (U.S. Patent No. 5405330), hereinafter Zunitch.
Regarding claim 14, Zunitch teaches a syringe assembly (as shown in Fig. 5) for drug delivery device (as shown in Fig. 5), the syringe assembly comprising: 
	a syringe barrel (Fig. 5; E) having proximal end, a distal end, and a longitudinal axis (Fig. 6; C);
	a needle assembly ([“needle hub” and “needle” of Col. 9, lines 10-23]) operatively coupled to the syringe barrel (as shown in Fig. 5), the needle assembly having a needle ([“needle” of col. 9, lines 10-23”]); and
	a flexible connection (Fig. 5; 314 and 318) disposed between the syringe barrel and the needle assembly [Col. 9, lines 3-6], the flexible connection comprising: (1) a proximal end coupled to the syringe barrel (through intervening features, as shown in Fig. 5), a distal end coupled to the needle assembly (as shown in Fig. 5) [Col. 9, lines 3-6], and a rigid connection (Fig. 5; 320, 332, 342, 344, 346) separate from the flexible connection, and having a proximal leg (as shown in Annotated Fig. 6) and a distal leg (Fig. 6; 320), the proximal leg coupled to a distal end of the syringe barrel (via intervening structure, as shown in Fig. 5);  
	wherein the flexible connection enables the needle assembly to be moveable from a filling position (as shown in Fig. 5), in which a longitudinal axis of the needle assembly is generally parallel to the longitudinal axis of the syringe barrel (as shown in Fig. 5), to an actuated position (as shown in Fig. 6), in which the longitudinal axis of the needle (Fig. 6; D) is not generally parallel to the longitudinal axis of the syringe barrel (as shown in Fig. 6), allowing the needle to be disposed in various positions within the drug delivery device during one or more of assembly, actuation, or use of the drug delivery device.

    PNG
    media_image1.png
    303
    537
    media_image1.png
    Greyscale

Annotated Fig. 6
Regarding claim 15, Zunitch teaches the syringe assembly of claim 14, wherein the needle, the flexible connection, and the syringe barrel are coaxial in the filling position (as shown in Fig. 5)
Regarding claim 17, Zunitch teaches the syringe assembly of claim 14, wherein the longitudinal axis of the needle assembly is disposed at an angle that is not generally parallel to the longitudinal axis of the syringe barrel in the actuated position (as shown in Fig. 6).
Regarding claim 20, Zunitch teaches the syringe assembly of claim 14, wherein the flexible connection comprises the rigid connection, the rigid connection for preventing movement of the flexible connection in the filling position [Col. 8, lines 24-26] and having a proximal portion (Fig. 5; 332) coupled to the distal end of the syringe barrel and a distal portion (Fig. 5; 320) coupled to a needle hub (through intervening structure, as shown in Fig. 5) [Col. 9, lines 3-9].
Regarding claim 21, Zunitch teaches the syringe assembly of claim 20, wherein the rigid body connection further includes a body (Fig. 5; 346) having the proximal leg and the distal leg, the proximal leg downwardly and outwardly extending from the body (as shown in Fig. 6) and the distal leg (Fig. 6; 320) downwardly and outwardly extending from the body (as shown in Fig. 6).
Claim Rejections - 35 USC § 103
10)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12)	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Zunitch.
	Regarding claim 18, Zunitch teaches the syringe assembly of claim 14, wherein the flexible connection includes a width that is one or more of substantially the same or less than a width of the syringe barrel (as shown in Fig. 5), and a length (as shown in Fig. 5), the flexible connection being movable along any point along the length or width of the flexible connection (Examiner interprets Zunitch to meet this claim limitation, as the length and width of the flexible connection creates a ball joint which may be rotated in any direction, thus making it “movable at any point”), forming a fluid pathway between the syringe barrel and the needle and allowing movement of the needle without movement of the syringe barrel (as shown in Fig. 6). 
	While Zunitch teaches “the present invention is not limited to the embodiments described above, but encompasses any and all embodiments within the scope of the following claims” [Col. 9, lines 57-60], Zunitch fails to explicitly teach wherein a length of the flexible connection is less than a length of the syringe barrel.
Zunitch teaches a second embodiment of a syringe assembly (as shown in Fig. 1) for a drug delivery device (as shown in Fig. 1), the syringe assembly comprising:
	a syringe barrel (as shown in Annotated Fig. 1; and [“carpule E”, Col. 6, line 21]) having a longitudinal axis (Fig. 2; A);
	a needle assembly (Fig. 1; 120, 164, 166) operatively coupled to the syringe barrel [Col. 6, lines 19-23], the needle assembly having a needle (Fig. 1; 120); and
	a flexible connection (Fig. 1; 134, 136, 168) disposed between the syringe barrel and the needle assembly, the flexible connection comprising one or more of: (1) a proximal end coupled to the syringe barrel (through intervening structures, as shown in Fig. 1) and a distal end coupled to the needle assembly (as shown in Fig. 1) and (2) a tube (Fig. 1; 114);
	wherein the flexible connection enables the needle assembly to be movable from a filling position (as shown in Fig. 1) in which a longitudinal axis of the needle assembly is generally parallel to the longitudinal axis of the syringe barrel (as shown in Fig. 1), to an actuated position (as shown in Fig. 2), in which the longitudinal axis of the needle (Fig. 2; B) is not generally parallel to the longitudinal axis of the syringe barrel (as shown in Fig. 2), allowing the needle to be disposed in various positions during one or more of assembly, actuation, or use of the drug delivery device,
wherein the flexible connection includes a width that is substantially the same as a width of the syringe barrel (Examiner interprets Zunitch to meet this claim limitation, as the width of the syringe barrel where the syringe barrel comes into contact with the flexible member is substantially the same as the width of the flexible member) and a length that is less than a length of the syringe barrel (as shown in Fig. 1), the flexible connection being movable at any point along the length or the width of the flexible connection (Examiner interprets Zunitch to meet this claim limitation, as the length and width of the flexible connection creates a ball joint which may be rotated in any direction, thus making it “movable at any point”), forming a fluid pathway between the syringe barrel and the needle (Fig. 1; 170), and allowing movement of the needle without movement of the syringe barrel (as shown in Fig. 2).

    PNG
    media_image2.png
    489
    537
    media_image2.png
    Greyscale

Annotated Fig. 1

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the length of the flexible connection of Zunitch to explicitly be less than a length of the syringe barrel, as taught by the secondary embodiment of Zunitch. Doing so would be within the scope of the claims of Zunitch, and therefore encompasses the invention of Zunitch as taught. Additionally, it has been upheld that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” (Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
13)	Claim 1-3, 6, 8, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Zunitch, in view of Haber et al. (W.I.P.O. 9215345), hereinafter Haber.
	Regarding claim 1, Zunitch teaches a drug delivery device (as shown in Fig. 5) comprising: 
	a housing (Fig. 5; I) having an actuating mechanism [“plunger”, Col. 9, line 26]; and
	a syringe assembly (as shown in Fig. 5) disposed within the housing (Examiner interprets Zunitch to meet this claim limitation, as the flexible connection and the syringe barrel (defined later), which are part of the syringe assembly, are held within “I”) and operatively coupled to the actuating mechanism [Col. 9, lines 24-31], the syringe assembly including:
	a syringe barrel (Fig. 5; E) having proximal end, a distal end, and a longitudinal axis (Fig. 6; C);
	a needle assembly ([“needle hub” and “needle” of Col. 9, lines 10-23]) operatively coupled to the syringe barrel (as shown in Fig. 5), the needle assembly having a needle ([“needle” of col. 9, lines 10-23”]); and
	a flexible connection (Fig. 5; 314 and 318) disposed between the syringe barrel and the needle assembly [Col. 9, lines 3-6], the flexible connection comprising: (1) a proximal end coupled to the syringe barrel (through intervening features, as shown in Fig. 5), a distal end coupled to the needle assembly (as shown in Fig. 5) [Col. 9, lines 3-6], and a rigid connection (Fig. 5; 320, 332, 342, 344, 346) separate from the flexible connection, and having a proximal leg (as shown in Annotated Fig. 6) and a distal leg (Fig. 6; 320), the proximal leg coupled to the distal end of the syringe barrel (via intervening structure, as shown in Fig. 5);
	wherein the flexible connection enables the needle assembly to be moveable from a filling position (as shown in Fig. 5), in which a longitudinal axis of the needle assembly is generally parallel to the longitudinal axis of the syringe barrel (as shown in Fig. 5), to an actuated position (as shown in Fig. 6), in which the longitudinal axis of the needle (Fig. 6; D) is not generally parallel to the longitudinal axis of the syringe barrel (as shown in Fig. 6), allowing the needle to be disposed in various positions during one or more of assembly, actuation, or use of the drug delivery device.
	However, Zunitch fails to teach wherein the needle is disposed in various position within the housing.
	Haber teaches a drug delivery device (as shown in Fig. 1) comprising: 
	a housing (Fig. 1; 4, 6, and 8) having an actuating mechanism (Fig. 1; 32); and
	a syringe assembly (Fig. 1; 2) disposed within the housing (as shown in Fig. 3) and operatively coupled to the actuating mechanism (as shown in Fig. 3); and
a flexible connection (Fig. 3; 28) [Page 6, lines 9-12] disposed between the syringe barrel and the needle assembly (as shown in Fig. 3), the flexible connection comprising one of: (1) a proximal end coupled to the syringe barrel (as shown in Fig. 4) a distal end coupled to the needle assembly (via 106, as shown in Fig. 4), or (2) a tube (Fig. 4; 54); 
	wherein the flexible connection enables the needle assembly to be moveable from a filling position (as shown in Fig. 6), in which a longitudinal axis of the needle assembly is generally parallel to the longitudinal axis of the syringe barrel (Examiner interprets the longitudinal axis of the needle assembly to be generally parallel to the longitudinal axis of the syringe barrel, as the needle is part of the needle assembly) (Examiner further calls Fig. 6 a “filling position”, as 106 is being filled with the drug to be delivered), to an actuated position (as shown in Fig. 8), in which the longitudinal axis of the needle is not generally parallel to the longitudinal axis of the syringe barrel, allowing the needle to be disposed in various positions within the housing during one or more of assembly, actuation, or use of the drug delivery device (as shown between Figs. 5 and 6).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the housing of Zunitch such that the needle is disposed in various positions within the housing during one or more of assembly, actuation, or use of the drug delivery device. Doing so would increase patient safety by reducing access to the needle, and reduce patient anxiety with regards to potential viewing of the needle more than necessary.
Regarding claim 2, Zunitch in view of Haber teaches the drug delivery device of claim 1, wherein the needle assembly further comprises a needle hub [Col. 9, lines 3-9] attached to the needle and the needle is stationary relative to the needle hub [Col. 9, lines 10-23].
Regarding claim 3, Zunitch in view of Haber teaches the drug delivery device of claim 1, wherein the needle, the flexible connection, and the syringe barrel are coaxial in the filling position (as shown in Fig. 5)
Regarding claim 6, Zunitch in view of Haber teaches the drug delivery device of claim 1, wherein the longitudinal axis of the needle assembly is disposed at an angle that is not generally parallel to the longitudinal axis of the syringe barrel in the actuated position (as shown in Fig. 6).
Regarding claim 8, Zunitch in view of Haber teaches the syringe assembly of claim 1, wherein the flexible connection includes a width that is one or more of substantially the same or less than a width of the syringe barrel (as shown in Fig. 5), and a length (as shown in Fig. 5), the flexible connection being movable along any point along the length or width of the flexible connection (Examiner interprets Zunitch in view of Haber to meet this claim limitation, as the length and width of the flexible connection creates a ball joint which may be rotated in any direction, thus making it “movable at any point”), forming a fluid pathway between the syringe barrel and the needle and allowing movement of the needle without movement of the syringe barrel (as shown in Fig. 6). 
	While Zunitch in view of Haber teaches “the present invention is not limited to the embodiments described above, but encompasses any and all embodiments within the scope of the following claims” [Col. 9, lines 57-60, Zunitch], Zunitch in view of Haber fails to explicitly teach wherein a length of the flexible connection is less than a length of the syringe barrel.
Zunitch teaches a second embodiment of a drug delivery device (as shown in Fig. 1), the syringe assembly comprising:
	a syringe barrel (as shown in Annotated Fig. 1; and [“carpule E”, Col. 6, line 21]) having a longitudinal axis (Fig. 2; A);
	a needle assembly (Fig. 1; 120, 164, 166) operatively coupled to the syringe barrel [Col. 6, lines 19-23], the needle assembly having a needle (Fig. 1; 120); and
	a flexible connection (Fig. 1; 134, 136, 168) disposed between the syringe barrel and the needle assembly, the flexible connection comprising one or more of: (1) a proximal end coupled to the syringe barrel (through intervening structures, as shown in Fig. 1) and a distal end coupled to the needle assembly (as shown in Fig. 1) and (2) a tube (Fig. 1; 114);
	wherein the flexible connection enables the needle assembly to be movable from a filling position (as shown in Fig. 1) in which a longitudinal axis of the needle assembly is generally parallel to the longitudinal axis of the syringe barrel (as shown in Fig. 1), to an actuated position (as shown in Fig. 2), in which the longitudinal axis of the needle (Fig. 2; B) is not generally parallel to the longitudinal axis of the syringe barrel (as shown in Fig. 2), allowing the needle to be disposed in various positions during one or more of assembly, actuation, or use of the drug delivery device,
wherein the flexible connection includes a width that is substantially the same as a width of the syringe barrel (Examiner interprets Zunitch to meet this claim limitation, as the width of the syringe barrel where the syringe barrel comes into contact with the flexible member is substantially the same as the width of the flexible member) and a length that is less than a length of the syringe barrel (as shown in Fig. 1), the flexible connection being movable at any point along the length or the width of the flexible connection (Examiner interprets Zunitch to meet this claim limitation, as the length and width of the flexible connection creates a ball joint which may be rotated in any direction, thus making it “movable at any point”), forming a fluid pathway between the syringe barrel and the needle (Fig. 1; 170), and allowing movement of the needle without movement of the syringe barrel (as shown in Fig. 2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the length of the flexible connection of Zunitch in view of Haber to explicitly be less than a length of the syringe barrel, as taught by the secondary embodiment of Zunitch. Doing so would be within the scope of the claims of Zunitch, and therefore encompasses the invention of Zunitch in view of Haber as taught. Additionally, it has been upheld that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” (Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
Regarding claim 10, Zunitch in view of Haber teaches the syringe assembly of claim 2, the rigid connection having a proximal portion (Fig. 5; 332) coupled to the distal end of the syringe barrel and a distal portion (Fig. 5; 320) coupled to the needle hub (through intervening structure, as shown in Fig. 5) [Col. 9, lines 3-9].
Regarding claim 11, Zunitch in view of Haber teaches the syringe assembly of claim 11, wherein the rigid body connection further includes a body (Fig. 5; 346) having the proximal leg and the distal leg, the proximal leg downwardly and outwardly extending from the body (as shown in Fig. 6) and the distal leg (Fig. 6; 320) downwardly and outwardly extending from the body (as shown in Fig. 6).
14)	Claims 1 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Zunitch in view of Haber, further in view of Crosby et al. (U.S. PGPUB 20160324455), hereinafter Crosby (Examiner notes that the current rejection of claim 1 is slightly different than the previous 35 U.S.C. 103 rejection of claim 1 using Zunitch in view of Haber).
Regarding claim 1, Zunitch teaches a drug delivery device (as shown in Fig. 5) comprising: 
	a housing (Fig. 5; I) having an actuating mechanism [“plunger”, Col. 9, line 26]; and
	a syringe assembly (as shown in Fig. 5) disposed within the housing (Examiner interprets Zunitch to meet this claim limitation, as the flexible connection and the syringe barrel (defined later), which are part of the syringe assembly, are held within “I”) and operatively coupled to the actuating mechanism [Col. 9, lines 24-31], the syringe assembly including:
	a syringe barrel (Fig. 5; E) having proximal end, a distal end, and a longitudinal axis (Fig. 6; C);
	a needle assembly ([“needle hub” and “needle” of Col. 9, lines 10-23]) operatively coupled to the syringe barrel (as shown in Fig. 5), the needle assembly having a needle ([“needle” of col. 9, lines 10-23”]); and
	a flexible connection (Fig. 5; 314 and 318) disposed between the syringe barrel and the needle assembly [Col. 9, lines 3-6], the flexible connection comprising one of: (1) a proximal end coupled to the syringe barrel (through intervening features, as shown in Fig. 5), a distal end coupled to the needle assembly (as shown in Fig. 5) [Col. 9, lines 3-6], and a rigid connection (Fig. 5; 320, 332, 342, 344, 346) separate from the flexible connection, and having a proximal leg (as shown in Annotated Fig. 6) and a distal leg (Fig. 6; 320), the proximal leg coupled to the distal end of the syringe barrel (via intervening structure, as shown in Fig. 5), or (2) a tube formed with the needle assembly (as the needle itself is a tube [Col. 9, lines 10-23], the needle would obviously be formed with the needle assembly, which includes the needle);
	wherein the flexible connection enables the needle assembly to be moveable from a filling position (as shown in Fig. 5), in which a longitudinal axis of the needle assembly is generally parallel to the longitudinal axis of the syringe barrel (as shown in Fig. 5), to an actuated position (as shown in Fig. 6), in which the longitudinal axis of the needle (Fig. 6; D) is not generally parallel to the longitudinal axis of the syringe barrel (as shown in Fig. 6), allowing the needle to be disposed in various positions during one or more of assembly, actuation, or use of the drug delivery device.
	However, Zunitch fails to teach wherein the flexible connection comprises a tube having one or more of at least one coil or a spring-like portion having a distal end adapted to be coupled to or formed with the needle assembly, and the needle is disposed in various position within the housing.
	Haber teaches a drug delivery device (as shown in Fig. 1) comprising: 
	a housing (Fig. 1; 4, 6, and 8) having an actuating mechanism (Fig. 1; 32); and
	a syringe assembly (Fig. 1; 2) disposed within the housing (as shown in Fig. 3) and operatively coupled to the actuating mechanism (as shown in Fig. 3); and
a flexible connection (Fig. 3; 28) [Page 6, lines 9-12] disposed between the syringe barrel and the needle assembly (as shown in Fig. 3), the flexible connection comprising (1) a proximal end coupled to the syringe barrel (as shown in Fig. 4) a distal end coupled to the needle assembly (via 106, as shown in Fig. 4), or (2) a tube (Fig. 5; 348); 
	wherein the flexible connection enables the needle assembly to be moveable from a filling position (as shown in Fig. 6), in which a longitudinal axis of the needle assembly is generally parallel to the longitudinal axis of the syringe barrel (Examiner interprets the longitudinal axis of the needle assembly to be generally parallel to the longitudinal axis of the syringe barrel, as the needle is part of the needle assembly) (Examiner further calls Fig. 6 a “filling position”, as 106 is being filled with the drug to be delivered), to an actuated position (as shown in Fig. 8), in which the longitudinal axis of the needle is not generally parallel to the longitudinal axis of the syringe barrel, allowing the needle to be disposed in various positions within the housing during one or more of assembly, actuation, or use of the drug delivery device (as shown between Figs. 5 and 6).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the housing of Zunitch such that the needle is disposed in various positions within the housing during one or more of assembly, actuation, or use of the drug delivery device. Doing so would increase patient safety by reducing access to the needle, and reduce patient anxiety with regards to potential viewing of the needle more than necessary.
	However, Zunitch in view of Haber fails to teach wherein flexible connection comprises a tube having one or more of at least one coil of a spring-like portion adapted to be coupled to or formed with the needle assembly.
	Crosby teaches a drug delivery device (as shown in Fig. 3) comprising: 
a syringe barrel (Fig. 2; 30);
a needle assembly (Fig. 1; 4) operatively coupled to the syringe barrel (as shown in Fig. 3), the needle assembly having a needle (Fig. 1; 4); and
a flexible connection (Fig. 1; 6, 8) disposed between the syringe barrel and the needle assembly, the flexible connection comprising: (2) a tube (Fig. 1; 6) having one or more of at least one coil portion (as shown in Fig. 1) having a distal end adapted to be formed with the needle assembly (as shown in Fig. 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tube of Zunitch in view of Haber to further comprise a coil portion having a distal end adapted to be formed with the needle assembly, as taught by Crosby. Doing so would help decrease the amount of pain experienced by the individual being injected with the drug delivery device [Paragraph 0029].
	Regarding claim 51, Zunitch in view of Haber in view of Crosby teaches the syringe assembly of claim 1, wherein the flexible connection comprises the tube. Crosby further teaches the at least one coil or spring-like portion having a proximal end (Fig. 1; 8) adapted to be coupled to the syringe barrel (via Fig. 2; 10).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tube of Zunitch in view of Haber in view of Crosby to have the at least one coil or spring-like portion have a proximal end adapted to be coupled to the syringe barrel and a distal end adapted to be formed with the needle assembly, as taught by Crosby. Doing so would allow for proper connection of the tube to the syringe assembly for usage.
15)	Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over Zunitch in view of Haber, in view of Crosby, further in view of Felts (U.S. PGPUB 20130041241), hereinafter Felts.
	Regarding claim 50, Zunitch in view of Haber in view of Crosby teaches the drug delivery device of claim 1. However, Zunitch in view of Haber in view of Crosby fails to teach wherein the tube comprises at least two layers including an inner layer and an outer layer, the inner layer including a material selected for drug product contact, and the outer layer including material selected for vapor barrier properties.
	Felts teaches a syringe assembly (Fig. 2; 12) with a tube (Fig. 2; 14), and the tube comprises at least two layers (Fig. 2; 30 and 34) including an inner layer (Fig. 2; 34) and an outer layer (Fig. 2; 30), the inner layer including material selected for drug product contact [Paragraphs 0095 and 0100], and the outer layer including material selected for vapor barrier properties [Paragraph 0092].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tube of Zunitch in view of Haber in view of Crosby to comprise at least two layers, including an inner layer and an outer layer, as taught by Felt. Doing so would help to prevent drug from migrating out of the tubing when not in use [Paragraph 0100].
16)	Claims 14 and 42 rejected under 35 U.S.C. 103 as being unpatentable over Zunitch in view of Crosby.
Regarding claim 14, Zunitch teaches a syringe assembly (as shown in Fig. 5) for drug delivery device (as shown in Fig. 5), the syringe assembly comprising: 
	a syringe barrel (Fig. 5; E) having proximal end, a distal end, and a longitudinal axis (Fig. 6; C);
	a needle assembly ([“needle hub” and “needle” of Col. 9, lines 10-23]) operatively coupled to the syringe barrel (as shown in Fig. 5), the needle assembly having a needle ([“needle” of col. 9, lines 10-23”]); and
	a flexible connection (Fig. 5; 314 and 318) disposed between the syringe barrel and the needle assembly [Col. 9, lines 3-6], the flexible connection comprising one of: (1) a proximal end coupled to the syringe barrel (through intervening features, as shown in Fig. 5), a distal end coupled to the needle assembly (as shown in Fig. 5) [Col. 9, lines 3-6], and a rigid connection (Fig. 5; 320, 332, 342, 344, 346) separate from the flexible connection, and having a proximal leg (as shown in Annotated Fig. 6) and a distal leg (Fig. 6; 320), (2) a tube formed with the needle assembly (as the needle itself is a tube [Col. 9, lines 10-23], the needle would obviously be formed with the needle assembly, which includes the needle);
	wherein the flexible connection enables the needle assembly to be moveable from a filling position (as shown in Fig. 5), in which a longitudinal axis of the needle assembly is generally parallel to the longitudinal axis of the syringe barrel (as shown in Fig. 5), to an actuated position (as shown in Fig. 6), in which the longitudinal axis of the needle (Fig. 6; D) is not generally parallel to the longitudinal axis of the syringe barrel (as shown in Fig. 6), allowing the needle to be disposed in various positions within the drug delivery device during one or more of assembly, actuation, or use of the drug delivery device.
	However, Zunitch fails to teach wherein the flexible connection comprises a tube having one or more of at least one coil or a spring-like portion having a distal end adapted to be coupled to or formed with the needle assembly.
	Crosby teaches a drug delivery device (as shown in Fig. 3) comprising: 
a syringe barrel (Fig. 2; 30);
a needle assembly (Fig. 1; 4) operatively coupled to the syringe barrel (as shown in Fig. 3), the needle assembly having a needle (Fig. 1; 4); and
a flexible connection (Fig. 1; 6, 8) disposed between the syringe barrel and the needle assembly, the flexible connection comprising: (2) a tube (Fig. 1; 6) having one or more of at least one coil portion (as shown in Fig. 1) having a distal end adapted to be formed with the needle assembly (as shown in Fig. 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tube of Zunitch to further comprise a coil portion having a distal end adapted to be formed with the needle assembly, as taught by Crosby. Doing so would help decrease the amount of pain experienced by the individual being injected with the drug delivery device [Paragraph 0029].
	Regarding claim 42, Zunitch in view of Crosby teaches the syringe assembly of claim 14, wherein the flexible connection comprises the tube. Crosby further teaches the at least one coil or spring-like portion having a proximal end (Fig. 1; 8) adapted to be coupled to the syringe barrel (via Fig. 2; 10).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tube of Zunitch in view of Crosby to have the at least one coil or spring-like portion have a proximal end adapted to be coupled to the syringe barrel and a distal end adapted to be formed with the needle assembly, as taught by Crosby. Doing so would allow for proper connection of the tube to the syringe assembly for usage.
17)	Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Zunitch, in view of Crosby, further in view of Felts.
	Regarding claim 39, Zunitch in view of Crosby teaches the drug delivery device of claim 14. However, Zunitch in view of Crosby fails to teach wherein the tube comprises at least two layers including an inner layer and an outer layer, the inner layer including a material selected for drug product contact, and the outer layer including material selected for vapor barrier properties.
	Felts teaches a syringe assembly (Fig. 2; 12) with a tube (Fig. 2; 14), and the tube comprises at least two layers (Fig. 2; 30 and 34) including an inner layer (Fig. 2; 34) and an outer layer (Fig. 2; 30), the inner layer including material selected for drug product contact [Paragraphs 0095 and 0100], and the outer layer including material selected for vapor barrier properties [Paragraph 0092].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tube of Zunitch in view of Crosby to comprise at least two layers, including an inner layer and an outer layer, as taught by Felt. Doing so would help to prevent drug from migrating out of the tubing when not in use [Paragraph 0100].
Conclusion
18)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SMITH whose telephone number is (571)272-8495. The examiner can normally be reached Monday - Thursday 8:00 AM - 5:00 PM, Friday 9:00 AM - 1:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.T.S./Examiner, Art Unit 3783                                                                                                                                                                                                        

/THEODORE J STIGELL/Primary Examiner, Art Unit 3783